PER CURIAM.
Appellants have moved for an appeal from a judgment in favor of the City of Tompkinsville, adjudging its rights in a 66-foot strip of land, and enjoining appellants, from hindering the city from constructing a street thereon. Appellants raise many objections to the judgment, some of which-are obviously frivolous.
The right to an injunction in this case is-clear if the city was entitled to possession of the strip. ’ Its interest therein is shown-by vii'tue of dedication under a deed and plat executed in 1817. Appellants assert no claim to this property except adverse possession prior to 1873. Such adverse possession was not proven, and it is doubtful that it would be effective against the city. See City of Henderson v. Yeaman, 169 Ky. 503, 184 S.W. 878.
The Chancellor wrote a learned opinion-disposing of all the issues in the action, and we see no reason to disturb his judgment.
The motion for appeal is denied and the-judgment stands affirmed.